MEMORANDUM **
Daniel Salinas-Vargas appeals from the 70-month prison sentence imposed follow*617ing his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Salinas-Vargas contends his sentence is unreasonable because the record fails to demonstrate, either explicitly or implicitly, the district court’s consideration of all the sentencing factors under 18 U.S.C. § 3553(a). We conclude that the district court sufficiently considered the appropriate factors and that the sentence was not unreasonable. See Rita v. United States, -U.S.-, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007) (explaining that appellate courts review for an abuse of discretion when determining whether a sentence is reasonable).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.